Citation Nr: 1759673	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  09-34 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a joint disability, to include psoriatic arthritis and spondyloarthropathy, and to include as secondary to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In May 2015, the Veteran testified before the undersigned at a hearing at the RO.  A transcript of that hearing is of record.  In March 2017, the Board remanded this claim for development.


REMAND

The Board finds that further development is necessary before the Board can adjudicate the Veteran's claim of entitlement to service connection for a joint disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim.  

The Board remanded the claim in March 2017 for further development, specifically to obtain a medical opinion regarding the nature and etiology of diagnosed psoriatic arthritis and spondyloarthropathy.  The Board asked the examiner to provide an opinion as to whether or not psoriatic arthritis and spondyloarthropathy were related to service on a direct basis, regardless of whether or not the illnesses fell under any herbicide agent presumption.  A review of the record shows that the requested opinions were obtained in May 2017.  The Board finds that all directives were not completed.  Consequently, the Board cannot consider the development requested to be substantially accomplished, and the claim must be again remanded to complete the requests in the March 2017 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Specifically, in the March 2017 remand, the Board asked the examiner to consider any statements from the Veteran regarding the onset and continuity of symptomology in providing an opinion was to whether or not diagnosed psoriatic arthritis or spondyloarthropathy were related to or had onset during service, or was otherwise related to any incident of service, to include herbicide agent exposure.  The May 2017 examiner found that the Veteran did not have psoriatic arthritis or spondyloarthropathy, and therefore, opined it was less likely than not that these illnesses were related to service.  The examiner noted that the Veteran was claiming an autoimmune disease, but that no notes from a rheumatologist were found.  The examiner further noted that private treatment records indicated the Veteran was treated for polyarthritis with inflammation, which had been deemed not related to service.  The Board notes that polyarthritis was deemed unrelated to service by a June 2016 examiner, who stated that it was not a disease or health problem associate with herbicide exposure.  The May 2017 examiner did not address numerous complaints of joint pain alleged by the Veteran throughout the record.  No opinion or rationale has been provided by either VA examiner as to whether diagnosed polyarthritis, or complaints of joint pain, are related to service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA obtains an examination or opinion, the examination or opinion must be adequate.  Therefore, the Board must remand the claim to obtain a VA examination that adequately considers the Veteran's contentions and provides an adequate opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA and private medical records not yet associated with the appellate record, and associate them with the record.

2.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of a joint disability, including psoriatic arthritis, spondyloarthropathy, degenerative joint disease, polyarthritis, and gout.  The examiner should review the claims file and must indicate that review in the report.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  Based upon the examination results and a review of the record, including the Veteran's complaints and statements regarding symptomology, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified joint disability, to specifically include psoriatic arthritis, spondyloarthropathy, degenerative joint disease, polyarthritis, and gout is etiologically related to service or an event in service, to include, but not limited to, exposure to herbicide agents.  The examiner must specifically consider the Veteran's lay statements regarding symptoms during and after service.  If the examiner finds that no joint disability is diagnosed, the examiner should reconcile that finding with other examinations and treatment records, and should explain the rationale for finding that no joint disability is present. 

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

